 



Exhibit 10.5.1
FIRST AMENDMENT TO
NEWFIELD EXPLORATION COMPANY
2000 NON-EMPLOYEE DIRECTOR RESTRICTED STOCK PLAN
          WHEREAS, Newfield Exploration Company (the “Company”) has heretofore
adopted the Newfield Exploration Company 2000 Non-Employee Director Restricted
Plan (the “Plan”); and
          WHEREAS, the Company desires to amend the Plan;
          NOW, THEREFORE, the Plan shall be amended as follows:
          1. The first sentence of Paragraph V of the Plan shall be deleted in
its entirety and replaced with the following sentence:
     “The aggregate number of shares of Stock that may be issued under the Plan
may not exceed 200,000 shares.”
          2. Paragraph VI(a) of the Plan shall be deleted in its entirety and
replaced with the following:

  (a)   “Annual Issuance of Restricted Shares. Subject to the limitation of the
number of shares of Stock set forth in Paragraph V, (i) as of the date of the
annual meeting of the stockholders of the Company in each year that the Plan is
in effect as provided in Paragraph VIII hereof, each Non-Employee Director who
is in office immediately after such meeting shall receive, without the exercise
of the discretion of any person or persons, a number of Restricted Shares
determined by dividing (y) $75,000 by (z) the Fair Market Value on the date of
the annual meeting of stockholders, rounded down to the nearest whole number,
subject to the terms set forth below, and (ii) each Non-Employee Director who is
appointed to the Board by the Board for the first time after the 2000 annual
meeting of stockholders (and not in connection with an annual meeting of
stockholders) shall receive, without the exercise of the discretion of any
persons or person, a number of Restricted Shares determined by dividing (y)
$75,000 by (z) the Fair Market Value on the effective date of his/her
appointment as a director, rounded down to the nearest whole number, effective
as of his/her date of appointment as a director, subject to the terms set forth
below. Any nominee Non-Employee Director may make an irrevocable written
election in advance of election or appointment to the Board not to receive a
grant of Restricted Shares pursuant to this Paragraph VI(a).”

          3. This First Amendment shall be submitted to the stockholders of the
Company for approval at the Company’s 2006 Annual Meeting of Stockholders.
          4. This First Amendment shall be effective upon its approval by the
stockholders of the Company at the Company’s 2006 Annual Meeting of
Stockholders. If this First Amendment is not so approved, it shall be void and
of no further force or effect.


 